Title: To Thomas Jefferson from Jan Ingenhousz, with Note by Jefferson, 23 January 1788
From: Ingenhousz, Jan,Jefferson, Thomas
To: Jefferson, Thomas



Dear Sir
Vienne en Autriche Jan. 23. 1788

I took the liberty to recommend to your protection a lettre to our common Friend Benjamin Franklin, which was of great importance  for me. As scarce one letter of three which Dr. Franklin or other of my american Friends have dispatched to me have come to hands, and as the same fatality befell those letters I wrote to him and to others, I should be extremily happy to be informed as soon as possible, if you have recieved allready intelligence that your dispatches which accompanied the lettre I sent you in septembre last has reached Newyork or Philadelphia. This information will spare me a great deal of trouble, which in case of failure of that lettre, I must undergoe, by writing a duplicate and taking many arrangements. I only begg the favour of a line on this head as soon as you will be informed that your dispatches accompanying my letter mentioned has reached america.
I begg you pardon for the trouble I give you and I ame respectfully Dear Sir your most obedient humble servant,

John Ingen Housz


Note. I received the letter referred to on the 9th. of Oct. which was the day before the departure of the Ct. de Moustier. I do not know whether my packet had been before made up and sent to him, consequently whether it went by him or the November packet boat.

